United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2512
                      ___________________________

                              Teresa M. Graham

                                     Plaintiff - Appellant

                                        v.

Sgt. Shannon L. Barnette; Officer Amanda Sanchez; Officer Mohamed Noor; City
                                 of Minneapolis

                                   Defendants - Appellees

                           ------------------------------

                              State of Minnesota

                                      Amicus Curiae
                                 ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________

                          Submitted: June 17, 2020
                             Filed: August 17, 2020
                               ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

GRUENDER, Circuit Judge.
       Teresa Graham sued Sergeant Shannon Barnette, Officer Mohamed Noor,
Officer Amanda Sanchez (“the officers”) and the City of Minneapolis (“the City”),
asserting claims arising under 42 U.S.C. § 1983 and Minnesota state law after the
officers entered Graham’s home without a warrant, seized her, and transported her
to a hospital for a mental health evaluation. The district court 1 granted the officers
and the City summary judgment, and Graham appeals. We affirm.

                                          I.

      “We recount the facts of this case in the light most favorable to [Graham], the
non-moving party.” Meehan v. Thompson, 763 F.3d 936, 938 (8th Cir. 2014). In so
doing, we rely on the factual findings of the district court as well as audio and video
recordings of the relevant events. Saylor v. Nebraska, 812 F.3d 637, 642 (8th Cir.
2016); Meehan, 763 F.3d at 938.

       At approximately 10:00 a.m. on May 25, 2017, Graham called 911 and
reported that a man was smoking marijuana on a retaining wall behind her home. A
City police officer arrived at Graham’s address later that morning, saw no one, and
left without following up with Graham. Several hours later, Graham called the
police again and left a voicemail for the precinct’s commander, complaining that
officers did not respond to her emergency call and referencing an email she sent
earlier in the day regarding the police department’s failure to respond to a different
report she had filed. Around 6:00 p.m., a police officer returned Graham’s call and
informed her that officers had investigated her complaint regarding the unidentified
man in her backyard.

      Things then took an unusual turn. At 6:11 p.m., an anonymous informant
claiming to be Graham’s cousin called 911 and reported that Graham had called him
at work to threaten him and his family. He told the 911 operator that “this is not an


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                         -2-
emergency” and that he “did not think [Graham] was going to do anything.” Even
so, he requested a “welfare check” because he believed Graham had a history of
mental health issues. The operator summarized the call for the responding officers
in a comment to the incident report that read, “CLRS COUSIN WHO JUST
CALLED HIM AT WORK AND THREATENED HIM AND HIS FAMILY.” The
operator also noted that the individual requested a welfare check on Graham and that
Graham’s mental health diagnosis was unknown.

       Two hours later, Officers Noor and Sanchez arrived at Graham’s home.
Officer Sanchez recorded the encounter using a body camera. When Graham
answered the door, she demanded to know who requested the welfare check, claimed
she was being slandered, retrieved her phone to videotape the officers, accused the
police of harassing her because of her earlier complaints, and then demanded that
the officers leave. The officers apologized for disturbing Graham, left her home,
and noted in their incident report that they were unable to “check on her welfare”
because of her insistence that they leave but concluded she “appeared to be AOK.”

      The interaction between Graham and the police did not end there, however.
At 9:05 p.m., a 911 operator reported that Graham had called three more times since
the welfare check. Graham first called at 8:20 p.m. to complain about what she
viewed as the officers harassing her in retaliation for her previous calls. The operator
described Graham as agitated and aggressive and suggested that Graham was not
making sense. Approximately fifteen minutes later, Sergeant Barnette returned
Graham’s call, and the two spoke briefly about Graham’s concerns. At 8:40 p.m.,
Graham called 911 again, asking to be connected to the Edina police department.
Twenty minutes later, she called once more and made the same request.

     At this time, Sergeant Barnette ordered Officers Noor and Sanchez to take
Graham into custody for an emergency mental health evaluation as authorized by
Minnesota’s Civil Commitment and Treatment Act (“MCCTA”), Minn. Stat.
§ 253B.05, subd. 2(a) (2017), which permits an officer to seize a person for an
emergency mental health evaluation “if the officer has reason to believe . . . that the


                                         -3-
person is mentally ill . . . and in danger of injuring self or others if not immediately
detained.” In ordering the seizure, Sergeant Barnette relied on the officers’
interactions with Graham throughout the day, the anonymous report that Graham
had threatened her cousin, and Barnette’s own previous interactions with Graham
through which Barnette claimed to be aware of “some mental health history” and a
history of restraining orders.

      The officers arrived for a second time at Graham’s home at 9:40 p.m. By this
time, one of Graham’s family members—a state police officer—had warned the
Edina police department that Graham may fight with police, and Sergeant Barnette
decided to join Officers Noor and Sanchez at Graham’s home. The officers wore
body cameras that recorded the encounter.

       When the officers arrived, Graham opened the interior front door but left her
storm door locked and shut. Graham appeared angry, told the officers that she did
not call them for help, demanded that they leave her property, and slammed the door.
Sergeant Barnette then removed the screen from the storm door to allow entry should
Graham reopen the interior door. With the interior door closed, Graham told the
officers she was fine. She then called 911 to complain that the officers would not
leave. After an extended discussion with the officers through the door, Graham
reopened the door, at which point the officers entered her home through the then-
screenless storm door and held Graham by each arm. During the encounter in her
home, Graham did not resist or threaten the officers, but she did criticize them and
threaten to sue them, alleging they were kidnapping her because of her complaints.

      After several minutes, the officers placed Graham in an ambulance, noting in
the relevant paperwork that they took Graham into custody because she
“continuously called 911 and per dispatchers was verbally agitated and not making
sense.” Graham was then transported to Southdale Fairview Hospital, where she
was evaluated and subsequently discharged after an examination demonstrated that,
while she exhibited “some paranoid behavior” and was “royally pissed,” she was
“somewhat rational” and, according to the examining physician, not “hold-able.”


                                         -4-
       Graham brought suit under 42 U.S.C. § 1983, alleging the officers engaged in
a conspiracy to violate her First and Fourth Amendment rights by conducting an
unreasonable search and seizure, using excessive force, damaging her property, and
arresting her in retaliation for protected speech. She also brought a claim against the
City under Monell v. Department of Social Services, 436 U.S. 658, 690 (1978),
alleging the City’s policy regarding seizures for emergency mental health
evaluations caused the officers’ unconstitutional conduct. Finally, Graham brought
Minnesota state-law claims against the officers for false imprisonment, battery,
assault, and negligence.

       The district court entered summary judgment in favor of the officers, granting
them qualified immunity on Graham’s Fourth Amendment claims because it
determined that the officers had not violated a clearly established constitutional right
when they entered Graham’s home and seized her. The district court also determined
that Graham had not established a triable issue of fact regarding her retaliatory arrest
claim, and it granted the officers statutory and official immunity on Graham’s state-
law claims. The district court also entered summary judgment in favor of the City
because it determined that the City’s policy concerning seizures for emergency
mental health evaluations was not facially unconstitutional and that Graham had
failed to plead facts sufficient to support a claim for failure to train or supervise.
Graham appeals.2

                                          II.

    “We review the district court’s grant of summary judgment and qualified
immunity rulings de novo.” Samuelson v. City of New Ulm, 455 F.3d 871, 875 (8th

      2
       Though Graham raised claims of excessive force, property damage, and
conspiracy before the district court, she has not briefed them on appeal. We thus
consider those claims abandoned. Griffith v. City of Des Moines, 387 F.3d 733, 739
(8th Cir. 2004).


                                         -5-
Cir. 2006). Summary judgment is proper if, when viewing the facts in the light most
favorable to the non-moving party, see Mullenix v. Luna, 577 U.S. ---, 136 S. Ct.
305, 307 (2015) (per curiam), “the movant shows that there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of law,” Fed.
R. Civ. P. 56(a). A genuine dispute exists “if the evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986).

                                          A.

       Graham first argues that the officers violated her clearly established Fourth
Amendment right against unreasonable searches by committing a warrantless entry
of her home without probable cause that she presented an imminent threat to herself
or others. The officers respond that probable cause is not the correct standard and
that, even if it was, the standard was not clearly established, meaning they are
entitled to qualified immunity.

       A defendant official is entitled to qualified immunity unless “(1) the facts,
viewed in the light most favorable to the plaintiff, demonstrate the deprivation of a
constitutional or statutory right; and (2) the right was clearly established at the time
of the deprivation.” Walton v. Dawson, 752 F.3d 1109, 1116 (8th Cir. 2014). 3 Here,
we conclude the officers acted reasonably in conducting a warrantless entry of
Graham’s home and thus did not violate a constitutional right. See Plumhoff v.
Rickard, 572 U.S. 765, 774 (2014) (explaining that courts should analyze whether a
constitutional right was violated when doing so “promotes the development of
constitutional precedent” in an area where the question presented “do[es] not
frequently arise in cases in which a qualified immunity defense is unavailable”);


      3
       Graham argues that qualified immunity is an invalid legal doctrine. This
argument is foreclosed by a long line of Supreme Court and Eighth Circuit
precedent. See, e.g., White v. Pauly, 580 U.S. ---, 137 S. Ct. 548, 551 (2017) (per
curiam); Lane v. Nading, 927 F.3d 1018, 1022 (8th Cir. 2019).

                                         -6-
 see also Hatchett v. Philander Smith Coll., 251 F.3d 670, 674 (8th Cir. 2001)
(explaining that the court of appeals may affirm the district court on any ground
supported by the record).

       The Fourth Amendment protects “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.”
U.S. Const. amend. IV. As a result, the Supreme Court has held that warrantless
entry into the home without consent is presumptively unreasonable. Groh v.
Ramirez, 540 U.S. 551, 559 (2004). “Nevertheless, because the ultimate touchstone
of the Fourth Amendment is reasonableness, the warrant requirement is subject to
certain exceptions.” Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (internal
quotation marks omitted). The district court determined that an exception applied
here because the officers entered the home for the purpose of conducting a welfare
check, reasoning that they were “engage[d] in what, for want of a better term, may
be described as community caretaking functions, totally divorced from the detection,
investigation, or acquisition of evidence relating to the violation of a criminal
statute.” Cady v. Dombrowski, 413 U.S. 433, 441 (1973).

       We have previously held that an officer may make a warrantless entry of a
home “[when] the officer has a reasonable belief that an emergency exists requiring
his or her attention.” United States v. Quezada, 448 F.3d 1005, 1007 (8th Cir. 2006).
The “reasonable belief” required under this exception “is a less exacting standard
than probable cause.” Id.; see also United States v. Quarterman, 877 F.3d 794, 800
(8th Cir. 2017) (“If officers have an objectively reasonable basis that some
immediate act is required to preserve the safety of others or themselves, they do not
also need probable cause.”). When presented with such an emergency, we determine
the reasonableness of an officer’s entry by weighing “the government[al] interest in
law enforcement’s exercise” of its community caretaking function, “based on
specific and articulable facts,” against “the individual’s interest in freedom from
government intrusion.” United States v. Sanders, 956 F.3d 534, 539 (8th Cir. 2020).
“When examining whether the officers had a reasonable belief . . . we look to the
facts known to the officers at the time they made the decision to enter.” Id. The


                                        -7-
legitimate scope of a search after warrantless entry is limited by the nature of the
emergency that justified the entry itself. United States v. Smith, 820 F.3d 356, 362
(8th Cir. 2016). We may analyze the officers’ conduct together when, as here, they
operated as a single team, relying on and sharing the same information. See United
States v. Gillette, 245 F.3d 1032, 1034 (8th Cir. 2001).

       In this instance, we are satisfied that when the officers arrived at Graham’s
home, they were not acting to detect, investigate, or acquire evidence relating to a
crime. See United States v. Harris, 747 F.3d 1013, 1018 (8th Cir. 2014). Instead,
they were responding to potentially dangerous circumstances concerning Graham’s
mental health. At least one member of the community had asked the officers to
check on Graham, see id.; Winters v. Adams, 254 F.3d 758, 762-74 (8th Cir. 2001)
(holding that the community caretaking doctrine applied when officers responded to
a complaint that an individual was acting irrationally at the end of a dead-end street),
and Graham had called 911 no fewer than five times, strongly suggesting she was in
need of emergency assistance, see United States v. Najar, 451 F.3d 710, 719-20
(10th Cir. 2006) (finding officers’ entry of home reasonable when occupant called
911, did not immediately answer the door when police arrived, and denied having
called 911 when he finally opened the door).

       Affording the officers “substantial latitude in interpreting and drawing
inferences from factual circumstances,” United States v. Washington, 109 F.3d 459,
465 (8th Cir. 1997), we also conclude that the warrantless entry into Graham’s home
was justified by a reasonable belief that Graham was experiencing a mental health
emergency and might harm herself or others if not detained, see Quezada, 448 F.3d
at 1007. The officers could reasonably believe that Graham had recently made some
sort of threat to her cousin; she had called 911 five times that day and three times
within two hours; and the operator had noted that she was “not making sense” and
that each time she was argumentative, uncooperative, and agitated; Sergeant
Barnette knew Graham had a history of restraining orders; and a second member of
Graham’s family warned the police department that she may fight the officers.
When the officers arrived at her home the second time, Graham was agitated and


                                         -8-
refused to talk with them. She initially stated that she had not called the police—
even though Sergeant Barnette identified herself and explained that she and Graham
had spoken shortly before. When the officers tried to enter, Graham slammed the
door and called 911 again even as the officers attempted to explain, as one officer
put it, “we are 911.”

       “When viewed collectively, these facts could lead a reasonable police officer
to conclude there was either a threat of violence or an emergency requiring
attention.” Burke v. Sullivan, 677 F.3d 367, 372 (8th Cir. 2012). And because the
officers could reasonably believe there was an emergency requiring attention, the
government’s interest in determining whether Graham was a threat to herself or
others outweighed Graham’s interest in being free from the governmental intrusion.
See City & Cty. of San Francisco v. Sheehan, 575 U.S. ---, 135 S. Ct. 1765, 1774-75
(2015) (concluding police “did not violate any federal right” when, after being
summoned because the plaintiff began acting erratically and threatened her social
worker, they “knocked on the door, announced that they were police officers, . . .
informed [the plaintiff] that they wanted to help her,” and then entered the plaintiff’s
private room on the basis of providing “emergency assistance”); Estate of Bennett v.
Wainwright, 548 F.3d 155, 169 (1st Cir. 2008) (upholding as reasonable a
warrantless entry into a home to take “protective custody” of a mentally ill person
who had stopped taking his prescribed medication and had verbally threatened his
mother).

       Finally, once inside the home, the officers did not expand the scope of their
search beyond that which was justified by the emergency. “The justification for the
officers’ entry ar[ose] from their obligation to help those in danger and ensure the
safety of the public,” and the officers “carefully tailored” “the scope of the
encounter” so as to “satisfy th[at] purpose.” Smith, 820 F.3d at 361-62. Upon entry,
they immediately located Graham, secured her person so she could not harm herself
or anyone else, and limited their entry to this purpose rather than, say, searching
throughout the rest of her home or rummaging through her belongings. See id.



                                         -9-
(explaining that the scope of the entry and search in the emergency-aid context must
be limited to determining whether an emergency exists).

       The officers thus acted reasonably when entering Graham’s home.
Accordingly, we affirm the district court’s grant of summary judgment in favor of
the officers on Graham’s warrantless entry claim.

                                         B.

       Graham next alleges that even if the warrantless entry was reasonable, the
officers violated her Fourth Amendment right to be free from unreasonable seizures
when they seized her without probable cause to believe she was a danger to herself
or others. The district court determined that the Fourth Amendment’s prohibition
on unreasonable seizures requires that officers have probable cause of dangerousness
to justify a seizure for an emergency mental health evaluation, but it granted the
officers qualified immunity because the right at issue was not clearly established.
On appeal, the officers and the State of Minnesota as amicus curiae contend that we
should hold that the officers did not violate Graham’s Fourth Amendment rights
because, while acting in their community caretaking function, the officers did not
need probable cause to justify seizing Graham for a mental health evaluation. We
agree with the district court’s evaluation of these issues.

       At least nine of our sister circuits have held that the Fourth Amendment
requires probable cause that a person is mentally ill and dangerous to herself or
others for a seizure for an emergency mental health evaluation to be reasonable. See,
e.g., Myers v. Patterson, 819 F.3d 625, 632 (2d Cir. 2016); Cantrell v. City of
Murphy, 666 F.3d 911, 923 (5th Cir. 2012); Roberts v. Spielman, 643 F.3d 899, 905
(11th Cir. 2011); Cloaninger ex rel. Estate of Cloaninger v. McDevitt, 555 F.3d 324,
334 (4th Cir. 2009); Meyer v. Bd. of Cty. Comm’rs of Harper Cty., 482 F.3d 1232,
1239 (10th Cir. 2007); Ahern v. O’Donnell, 109 F.3d 809, 817 (1st Cir. 1997);
Monday v. Oullette, 118 F.3d 1099, 1102 (6th Cir. 1997); Sherman v. Four Cty.
Counseling Ctr., 987 F.2d 397, 401-02 (7th Cir. 1993); Maag v. Wessler, 960 F.2d
- 10 -
773, 775-76 (9th Cir. 1991) (per curiam); see also Cole v. Town of Morristown, 627
F. App’x 102, 106-07 (3d Cir. 2015) (upholding as reasonable a mental health
seizure because “the police . . . had probable cause to believe” the plaintiff “was
dangerous”); In re Barnard, 455 F.2d 1370, 1373-74 (D.C. Cir. 1971) (finding that
a plaintiff was seized within the meaning of the Fourth Amendment when taken into
custody for an involuntary mental health evaluation and explaining that such
seizures are unconstitutional “unless supported by probable cause”). These courts
have uniformly determined that “a seizure of a person for an emergency mental
health evaluation raises concerns that are closely analogous to those implicated by a
criminal arrest, and both are equally intrusive.” See Pino v. Higgs, 75 F.3d 1461,
1468 (10th Cir. 1996).

       Some of these circuits have thought we were first movers in this area, pointing
to Harris v. Pirch, 677 F.2d 681 (8th Cir. 1982), while holding that the right to be
free from seizures for an emergency mental health evaluation without probable cause
of dangerousness was clearly established. See, e.g., Maag, 960 F.2d at 776. But
neither Pirch nor our later cases are so clear. In Pirch, we determined an officer was
entitled to qualified immunity after effectuating a mental health seizure, and in so
doing we commented that “when a court evaluates police conduct relating to an
arrest its guideline is good faith and probable cause.” 677 F.3d at 686 (brackets
omitted). But, because we were evaluating whether an officer complied with a
Missouri statute that used the phrase “reasonable cause,” id. at 684, we held that the
officer was immune from suit because he acted in “good faith and had reasonable
cause” to believe the plaintiff overdosed without explaining whether reasonable
cause was as rigorous a standard as probable cause, id. at 689. Compare Navarette
v. California, 572 U.S. 393, 404 (2014) (using “reasonable cause” and “reasonable
suspicion” interchangeably to justify an investigative stop), with Stacey v. Emery,
97 U.S. 642, 646 (1878) (“If there was a probable cause of seizure, there was a
reasonable cause. If there was a reasonable cause of seizure, there was a probable
cause.”).




                                        - 11 -
       Since Pirch, we have never held that reasonable belief is sufficient nor that
probable cause is required to justify a mental health seizure. We have instead
suggested that reasonable belief is sufficient to justify some seizures under the
community caretaking exception while intimating that probable cause is required in
other instances. 4 Compare Winters, 254 F.3d at 764 (upholding a brief detention of
an intoxicated individual under the community caretaking exception and analogizing
the officers’ decision to “investigate” and “briefly detain” to investigative stops),
Samuelson, 455 F.3d at 874 (finding “objectively reasonable” officers’ decision to
transport the plaintiff to a hospital for evaluation due to his “incoherent” statements
after he was mistakenly arrested and in police custody for breaking into his own
garage), and Burke, 677 F.3d at 372-73 (stating that a “brief detention” based on
reasonable belief that it was necessary to secure the safety of an individual “was
lawful”), with Meehan, 763 F.3d at 943 (articulating a reasonableness balancing test
under the community caretaking exception but framing the ultimate question as one
concerning whether the facts at issue gave the officer acting “in his capacity as
community caretaker” “probable cause to arrest” the individual), and Harris, 747
F.3d at 1017 (same).

       We think the through line of these cases is straightforward. As in the criminal
context of an investigative stop, when officers act in their community caretaking
capacity, they may briefly detain an individual to ensure her safety and that of the
officers or the public when the officer reasonably believes an emergency exists


      4
       Amicus Minnesota argues that we rejected the probable cause standard for
emergency mental health seizures in Collins v. Bellinghausen, 153 F.3d 591, 596
(8th Cir. 1998), but this is not so. Instead, when evaluating the plaintiff’s Fourth
Amendment claim, we held that officers acted reasonably when they entered a home
to seize a vulnerable adult that the officers “reasonably believe[d]” needed
immediate aid. Id. And, in the context of evaluating the plaintiff’s claim that the
defendants violated her Fourteenth Amendment right to due process, we stated that
the “probable cause” requirement necessary to justify the initiation of involuntary
commitment proceedings under Iowa law was “irrelevant” to our analysis of what
the Due Process Clause demands—an issue itself distinct from what the Fourth
Amendment requires. See id.

                                        - 12 -
requiring the officer’s attention. But, as with other police functions, all seizures—
whether brief detentions or arrests—made in the community caretaking context are
governed by the Fourth Amendment’s reasonableness balancing test. As a result,
the greater the intrusion on a citizen, the greater the justification required for that
intrusion to be reasonable. Thus, if the detention evolves into an arrest, it must be
justified by probable cause. This balancing test, ever attuned to the nature and
quality of the intrusion, comports with the Supreme Court’s instruction that
reasonableness is the touchstone of the Fourth Amendment. See Smith, 820 F.3d at
360-62 (articulating a similar rule in the context of community caretaking searches).

       Harris makes this point clear. There, we stated that a “seizure of a person by
a police officer acting in the officer’s noninvestigatory capacity is reasonable if the
governmental interest in the police officer’s exercise of [the officer’s] community
caretaking function, based on specific articulable facts, outweighs the individual’s
interest in being free from arbitrary government interference.” Harris, 747 F.3d at
1017 (internal quotation marks omitted). But we also explained that even when an
officer is operating in a community caretaking capacity, “[t]he scope of [an]
encounter must be carefully tailored to satisfy the purpose of the initial detention,
and the police must allow the person to proceed once the officer has completed the
officer’s inquiry, unless, of course, the officer obtains further reason to justify the
stop.” Id. We continued to analyze the initial encounter and brief detention under
the standard of reasonable belief, which we analogized to the standard required for
a Terry stop, but we concluded the later arrest of the individual was reasonable
because, in the course of the encounter, the officers developed probable cause. Id.
at 1019; see also Terry v. Ohio, 392 U.S. 1, 13 (1969) (“Encounters are initiated by
the police for a wide variety of purposes, some of which are wholly unrelated to a
desire to prosecute for crime.”).

      Accordingly, we now make explicit that which has long been implicit in our
caselaw and align our circuit with the unanimous consensus in all other circuits. We
conclude that only probable cause that a person poses an emergent danger—that is,
one calling for prompt action—to herself or others can tip the scales of the Fourth


                                        - 13 -
Amendment’s reasonableness balancing test in favor of the government when it
arrests an individual for a mental health evaluation because only probable cause
constitutes a sufficient “governmental interest” to outweigh a person’s “interest in
freedom.”5 See Harris, 747 F.3d at 1017; see also Dunaway v. New York, 442 U.S.
200, 208 (1979) (“The long-prevailing standards of probable cause embod[y] the
best compromise that has been found for accommodating the often opposing
interests in safeguarding citizens from rash and unreasonable interferences with
privacy and in seeking to give fair leeway for enforcing the law in the community’s
protection.” (internal quotation marks and brackets omitted)). Officers have
probable cause to arrest a person for a mental health evaluation when “the facts and
circumstances within . . . the officers’ knowledge and of which they had reasonable
trustworthy information are sufficient . . . to warrant a man of reasonable caution”
to believe that the person poses an emergent danger to himself or others. Cf.
Baribeau v. City of Minneapolis, 596 F.3d 465, 474 (8th Cir. 2010) (quoting
Brinegar v. United States, 338 U.S. 160, 175 (1949)); Cantrell, 666 F.3d at 923
(articulating a similar standard); Cloaninger, 555 F.3d at 334 (same).

       Our confidence that the Fourth Amendment demands probable cause of
dangerousness to effectuate a mental health arrest in this case is reinforced by the
location of this arrest: Graham’s home. As the Supreme Court has emphasized, “the
right of a man to retreat into his own home and there be free from unreasonable
government intrusion stands at the very core of the Fourth Amendment.” Groh, 540
U.S. at 559 (internal quotation marks and brackets omitted). For this reason, the
Court has “drawn a firm line at the entrance to the house,” and “[a]bsent exigent
circumstances” and probable cause or a warrant, police may not seize a person in her
home. Payton v. New York, 445 U.S. 573, 590 (1980).



      5
       Of course, we do not mean arrest in the traditional criminal sense. Instead,
we agree with our sister circuits that taking a person into custody for an emergency
mental health evaluation “raises concerns that are closely analogous to those
implicated by a criminal arrest, and both are equally intrusive.” See Pino, 75 F.3d
at 1468.

                                       - 14 -
        The officers do not contend that they had probable cause to arrest Graham
after they entered her home, and we are dubious they could support such a contention
anyway. But we need not address that issue as we conclude the officers are entitled
to qualified immunity because the probable cause standard was not clearly
established and, as a result, a reasonable officer could have believed the decision to
arrest Graham for an emergency mental health evaluation was lawful.

       “To be clearly established, a legal principle must have a sufficiently clear
foundation in then-existing precedent.” See District of Columbia v. Wesby, 583 U.S.
---, 138 S. Ct. 577, 589 (2018). This generally requires a plaintiff to “point to
existing circuit precedent that involves sufficiently ‘similar facts’ to ‘squarely
govern’” the officers’ conduct in the specific circumstances at issue, see Boudoin v.
Harsson, 962 F.3d 1034, 1040 (8th Cir. 2020) (brackets omitted), or, in the absence
of binding precedent, to present “a robust consensus of cases of persuasive
authority” constituting settled law, see De La Rosa v. White, 852 F.3d 740, 745 (8th
Cir. 2017). The plaintiff has the burden to prove that a right was clearly established
at the time of the alleged violation. Wilson v. Lamp, 901 F.3d 981, 986 (8th Cir.
2018).

       Here, Graham cannot point to existing Eighth Circuit precedent that clearly
establishes the probable cause standard because of the ambiguity in our caselaw
highlighted above. Indeed, in her briefing Graham conceded as much, arguing that
Pirch clearly established the standard of probable cause but noting that our caselaw
“does create confusion.” And during oral argument, Graham’s counsel specifically
asked this court to “make clear” that probable cause is required in this circuit because
“there hasn’t been a case that has directly stated what the requirement is for a mental
health hold.” A right is not clearly established by “controlling authority” merely
because it may be “suggested by then-existing precedent.” See Wesby, 138 S. Ct. at
589-90.

     Neither is this an instance in which every reasonable officer would have
known his conduct was unlawful due to a robust consensus of authority from other


                                         - 15 -
circuits. Though, at the time the officers seized Graham, several other circuits had
determined that probable cause was the constitutional standard required to justify a
mental health arrest, our caselaw was not merely silent on the issue; instead, we had
created ambiguity concerning the answer, suggesting that reasonable belief might be
sufficient to satisfy the demands of the Fourth Amendment. See Lane v. Franks, 573
U.S. 228, 243-46 (2014) (concluding that an official was entitled to qualified
immunity because, although decisions from other circuits took one side of an
intracircuit debate, the intracircuit panel decisions conflicted). “No matter how
carefully a reasonable officer read” our precedent “beforehand, that officer could not
know that” the conduct at issue would violate our circuit’s “test.” See Sheehan, 135
S. Ct. at 1777. This determination is enough to resolve this issue as the officers are
entitled to qualified immunity unless the right is established “beyond debate.” See
Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       Finally, Graham contends that even if the probable cause standard was not
clearly established, no reasonable officer could have believed it was lawful to seize
her because the facts known to the officers after they entered her home did not
support even the lower standard of reasonable belief that she presented an emergent
danger to herself or others. We disagree. We do not think that only a “plainly
incompetent” officer could conclude he had arguable reasonable belief. See
Mullenix, 136 S. Ct. at 308; Waters v. Madson, 921 F.3d 725, 736 (8th Cir. 2019)
(explaining that even if officers lack reasonable suspicion for an investigative stop,
they are entitled to qualified immunity if they had arguable reasonable suspicion).

       Reasonable belief “is a less exacting standard than probable cause,” Quezada,
448 F.3d at 1007, and, to be reasonable, an officer’s belief must be supported by
specific, articulable facts, see Sanders, 956 F.3d at 539. Here, the officers believed
Graham threatened a family member, and a second family member warned she might
fight the officers; Graham called 911 repeatedly over the previous two hours and the
operator reported that her calls were nonsensical; Graham denied calling the police
when the officers arrived; and she appeared confused as to why the officers were at
her home. Although Graham maintained that she was not a threat to herself or others,


                                        - 16 -
the officers were not required to believe her, particularly considering her agitated
state and the prior reports of threats.

       Accordingly, we conclude that, at the very least, the facts known to the
officers at the time were sufficient to support arguable reasonable belief that Graham
was experiencing a mental health crisis and presented an emergent danger to herself
or others. Graham has offered no precedent that squarely governs these facts such
that, when considering the officers’ “observations as a whole,” Waters, 921 F.3d at
736, every reasonable officer would have known he lacked a reasonable belief that
Graham was an emergent danger to herself or others, see Wesby, 138 S. Ct. at 590
(explaining that, for the law to be clearly established, a reasonable officer must be
able to interpret precedent “to establish the particular rule the plaintiff seeks to
apply” and determine that such “legal principle clearly prohibit[s] the officer’s
conduct in the particular circumstances before him”).

    As a result, the district court did not err in granting the officers qualified
immunity on Graham’s unreasonable seizure claim.

                                           C.

       Graham next claims that the district court erred in granting summary judgment
to the officers on Graham’s claim of retaliatory arrest because, according to Graham,
she presented sufficient evidence of retaliatory intent to create a triable issue of fact.
We disagree.

       “[T]he law is settled that as a general matter the First Amendment prohibits
government officials from subjecting an individual to retaliatory actions . . . for
speaking out.” Hoyland v. McMenomy, 869 F.3d 644, 655 (8th Cir. 2017). A
plaintiff may establish a retaliatory arrest claim by showing (1) that she engaged in
protected activity; (2) the government officials took an adverse action against her
that would chill a person of ordinary firmness from continuing in the activity; (3) the
adverse action was caused by the exercise of the protected activity; and (4) the lack


                                          - 17 -
of probable cause or arguable probable cause. Peterson v. Kopp, 754 F.3d 594, 602
(8th Cir. 2014).

       To survive summary judgment, a plaintiff must show that a reasonable jury
could find that a retaliatory motive of the officers was a “but-for cause” of the
adverse action, “meaning that the adverse action against the plaintiff would not have
been taken absent the retaliatory motive.” Nieves v. Bartlett, 587 U.S. ---, 139 S. Ct.
1715, 1722 (2019) (“It is not enough to show that an official acted with a retaliatory
motive and that the plaintiff was injured—the motive must cause the injury.”). “The
causal connection is generally a jury question, but it can provide a basis for summary
judgment when the question is so free from doubt as to justify taking it from the
jury.” Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004) (internal quotation marks
omitted).

       For instance, in Baribeau, we denied officers qualified immunity on a
plaintiff’s claim of unreasonable seizure when they arrested and detained protestors
without arguable probable cause to believe the protestors either engaged in
disorderly conduct or displayed a simulated bomb. 596 F.3d at 481. Even so, we
granted the officers summary judgment on the plaintiff’s retaliatory arrest claim
because no “reasonable jury could find that retaliatory animus was a . . . ‘but-for’
cause” of the arrests where the evidence demonstrated that the officers made the
arrest after observing a young girl become frightened by the plaintiffs’ appearance,
and because the evidence demonstrated that the decision to arrest the plaintiffs was
“based on an actual but overly exaggerated belief that the plaintiffs violated the
WMD statute.” Id.

       Given the information available to the officers in this case, we likewise
conclude that no reasonable jury could conclude that retaliatory animus was a but-
for cause of Graham’s arrest. As in Baribeau, there is no evidence the officers’
actions were based on anything other than “an actual but overly exaggerated belief”
that Graham was experiencing a mental health emergency and presented a threat
either to herself or to others. And though the temporal proximity of Graham’s


                                        - 18 -
protected activity and her subsequent arrest is relevant, it is not enough on its own
to create a triable issue of fact regarding cause where no other record evidence
supports finding a retaliatory motive and there is evidence that the officers acted in
good faith. See Wilson v. Northcutt, 441 F.3d 586, 592 (8th Cir. 2006) (“Temporal
proximity is relevant but not dispositive.”); see also Williams v. City of Carl
Junction, 480 F.3d 871, 877-78 (8th Cir. 2007) (holding that plaintiff had not
demonstrated retaliatory animus sufficient to support a retaliatory prosecution claim
under the First Amendment where plaintiff “presented no evidence”—other than the
traffic ticket itself—“that the officer who issued [the] citation harbored any
retaliatory animus against him”).

      Thus, the district court did not err in granting the officers summary judgment
on Graham’s retaliatory arrest claim.

                                          D.

       Graham next contends that the City’s policy concerning seizures for an
emergency mental health evaluation caused the officers to violate her Fourth
Amendment rights because the policy was facially unconstitutional. In the
alternative, Graham contends that the City should be liable because it was
deliberatively indifferent to her constitutional rights and failed to train the officers
properly. We conclude the district court did not err in granting the City summary
judgment.

       “A municipality may be liable under § 1983 where ‘action pursuant to official
municipal policy of some nature caused a constitutional tort.’” Hollingsworth v. City
of St. Ann, 800 F.3d 985, 991-92 (8th Cir. 2015) (quoting Monell, 436 U.S. at 691).
When a city’s policy is facially unconstitutional, we have recognized that “resolving
[the] issues of fault and causation is straightforward.” Szabla v. City of Brooklyn
Park, 486 F.3d 385, 389-90 (8th Cir. 2007). In that instance, “[t]o establish a
constitutional violation, no evidence is needed other than a statement of the
municipal policy and its exercise.” Id.


                                         - 19 -
       The relevant portion of the MCCTA provides that an officer may seize a
person for an emergency mental health evaluation and transport that person to “a
licensed physician or treatment facility if the officer has reason to believe . . . that
the person is mentally ill . . . and in danger of injuring self or others if not
immediately detained.” Minn. Stat. § 253B.05, subd. 2(a) (emphasis added). In
compliance with the statute, the City’s policy allows an officer to take a person with
mental illness into custody “if there is a reason to believe the person poses a threat
to himself or others.” The policy further directs that “[t]he threat does not have to
be imminent.”

       The district court initially denied the City summary judgment, determining
that the phrase “reason to believe” was inconsistent with the Fourth Amendment’s
probable cause requirement for a mental health seizure. After the City filed a motion
for reconsideration, the district court determined that it had “made a manifest error
of law” by failing to construe the phrase “reason to believe” to require probable
cause.

       We agree that the policy is not “facially unconstitutional.” First, “reason to
believe” is commonly used to mean probable cause. For instance, in United States
v. Quintana, we analyzed the meaning of the phrase “reason to believe” in a federal
immigration statute relating to arrests of undocumented aliens and concluded that
the phrase means “constitutionally required probable cause.” 623 F.3d 1237, 1239
(8th Cir. 2010); see also United States v. Stead, 422 F.2d 183, 184 n.1 (8th Cir. 1970)
(per curiam) (“Probable cause exists since a prudent man would have had reason to
believe that this defendant had committed a felony.”). Other circuits have come to
similar conclusions when interpreting statutes governing mental health seizures. In
Cantrell, for example, the Fifth Circuit interpreted the Texas Health and Safety
Code’s use of “reason to believe” to require probable cause. 666 F.3d at 923.

      Second, we do not believe the policy’s language that the threat presented
“does not have to be imminent” makes the policy facially unconstitutional. To be


                                         - 20 -
sure, a mental health seizure must be justified by probable cause that the person
subject to the arrest presents an emergent threat of harm to herself or others, but we
do not think—nor have we held—that government officials must wait to intervene
until an individual is a split second away from harming herself or others. See Meyers
v. Comm’r of Soc. Sec. Admin., 801 F. App’x 90, 95 (4th Cir. 2020) (per curiam)
(“‘Imminent’ means ‘threatening to occur immediately; dangerously impending’ or
‘[a]bout to take place.’” (quoting Black’s Law Dictionary (11th ed. 2019)); United
States v. Hardeman, 449 F. App’x 408, 410 (5th Cir. 2011) (per curiam) (defining
imminent as “impending; on the point of happening”). The Fourth Amendment does
not demand police wait until a suicidal citizen has raised a gun to her temple before
officers may intervene. Instead, the emergency required is only that a prudent person
would have reason to believe the individual subject to the seizure presents a threat
to herself or others such that an order of a court or other authority cannot be obtained
in time to prevent the anticipated harm or injury. See Michigan v. Tyler, 436 U.S.
499, 509 (1978) (explaining that police may rely on the exigent circumstances or
emergency aid exception when “there is compelling need for official action and no
time to secure a warrant”). As a result, the policy is not facially unconstitutional
because it does “not affirmatively sanction” an unconstitutional action. Szabla, 486
F.3d at 392.

       Where an official policy is lawful on its face, a plaintiff may establish liability
by showing that a municipality caused the constitutional violation by providing
“inadequate training” for its employees. Parrish v. Ball, 594 F.3d 993, 997 (8th Cir.
2010). To establish liability, a plaintiff must show that (1) the City’s “training
practices [were] inadequate”; (2) the City was “deliberately indifferent” to her rights
when adopting the training practices such that the “failure to train reflects a
deliberate or conscious choice”; and (3) the plaintiff’s injury was “actually caused”
by the “alleged deficiency” in the training practices. Id.

      Graham has not met this standard for two reasons. First, she advances no
evidence concerning other mental health seizures, so she has not shown a history of
the City’s officers committing unreasonable seizures such that the need for


                                          - 21 -
additional training was plain. See Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520
U.S. 397, 407-08 (1997). The Supreme Court has held that a “pattern of similar
constitutional violations” is “ordinarily necessary” to establish municipal
liability, Connick v. Thompson, 563 U.S. 51, 62 (2011), unless “the need for more
or different training is so obvious and the inadequacy [is] so likely to result in the
violation of constitutional rights” that the municipality can be said to have been
“deliberatively indifferent to the need,” City of Canton v. Harris, 489 U.S. 378, 390
(1989). Here, there is no evidence of past violations, and what happened to Graham
is not “so obviously” the consequence of a systemic lack of training, as opposed to
the decisions of individual officers, that the need for different or additional training
was plain. See Dick v. Watonwan Cty., 738 F.2d 939, 942 (8th Cir. 1984) (noting
that an “isolated incident” is “not enough to establish a policy or custom.”).

       Second, “the lack of clarity in the law” concerning the appropriate standard of
cause needed to justify a mental health hold “precludes a finding that the
municipality had an unconstitutional policy at all, because its policymakers cannot
properly be said to have exhibited a policy of deliberate indifference to
constitutional rights that were not clearly established.” Szabla, 486 F.3d at 394; see
also Hollingsworth, 800 F.3d at 992 (“While a single constitutional violation arising
out of a lack of safeguards or training may be sufficient to establish deliberate
indifference where the need for such safeguards or training is obvious, a
municipality cannot exhibit fault rising to the level of deliberate indifference to a
constitutional right when that right has not yet been clearly established.” (internal
quotation marks omitted)). In other words, because the right at issue was not clearly
established, Graham cannot meet the “demand that deliberate indifference in fact be
deliberate.” Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 995 (6th Cir.
2017) (discussing and adopting the Eighth Circuit’s approach).

       Accordingly, the district court correctly entered summary judgment in favor
of the City on Graham’s Monell claim.




                                         - 22 -
                                         III.

       Finally, Graham contends that the district court improperly granted summary
judgment to the officers on her state-law claims of false imprisonment, battery,
assault, and negligence because it erroneously concluded they were entitled to
statutory and official immunity. The district court did not err.

      The MCCTA includes a statute-specific immunity section that provides:

      All persons acting in good faith, upon either actual knowledge or
      information thought by them to be reliable, who act pursuant to any
      provision of this chapter or who procedurally or physically assist in the
      commitment of any individual, pursuant to this chapter, are not subject
      to any civil or criminal liability under this chapter.

Minn. Stat. § 253B.23, subd. 4. Thus, all persons who in good faith participate in
the civil commitment process, including by seizing someone for an emergency
mental health evaluation, are immune from any civil or criminal liability, regardless
of whether the detained person is actually committed. Losen v. Allina Health Sys.,
767 N.W.2d 703, 709 (Minn. Ct. App. 2009) (holding that the MCCTA
“encompasses the good-faith decision whether to place an emergency hold on a
proposed patient, even if the result of that decision is that no hold is placed”). The
grant of immunity provides complete immunity from suit. Dokman v. County of
Hennepin, 637 N.W.2d 286, 297 (Minn. Ct. App. 2001).

       Just as Graham has not demonstrated a triable issue of fact as to whether the
officers had the requisite retaliatory animus to support her First Amendment
retaliatory arrest claim, she has not shown a triable issue of fact regarding the good-
faith belief of the officers when they seized her for a mental health evaluation. See
supra Section II.C. She simply advances no evidence that the officers acted in bad
faith. They are thus entitled to statutory immunity.




                                        - 23 -
       For similar reasons, the officers are also entitled to official immunity. Under
Minnesota law, a public official is entitled to official immunity when his conduct
requires the exercise of discretion or judgment and there is no evidence that he acted
maliciously or in bad faith. Johnson v. Morris, 453 N.W.2d 31, 41 (Minn. 1990);
Elwood v. Rice Cty., 423 N.W.2d 671, 679 (Minn. 1988). “In determining whether
an official has committed a malicious wrong, we consider whether the official has
intentionally committed an act that he or she had reason to believe is prohibited.”
Hassan v. City of Minneapolis, 489 F.3d 914, 920 (8th Cir. 2007). Here, the officers
could not have acted in a manner that they believed to be unlawful when seizing
Graham because, as discussed above, the law was not clearly established. See id.

                                         IV.

      For the foregoing reasons, we affirm.
                            __________________________




                                        - 24 -